J-S56004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANANTA GRAY                                :
                                               :
                       Appellant               :   No. 2344 EDA 2017

          Appeal from the Judgment of Sentence Entered May 18, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-Cr-0013639-2014


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J. *

MEMORANDUM BY BENDER, P.J.E.:                         FILED: MARCH 19, 2021

        Appellant, Ananta Gray, appeals pro se from the aggregate judgment of

sentence of 9 to 18 years’ incarceration, imposed after he was convicted,

following a non-jury trial, of aggravated assault, possession with intent to

deliver, and related drug and firearm offenses. After careful review, we affirm.

        The facts of Appellant’s underlying convictions are not pertinent to our

disposition of his appeal. We only briefly note that Appellant’s convictions

stemmed from evidence that he shot the victim in this case three times during

an attempted drug deal. The victim identified Appellant from a photo array

the day after the shooting. Appellant testified at trial that he shot the victim

in self-defense, but the court found his testimony incredible and convicted him




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S56004-20



of the above-stated offenses.     However, the court acquitted Appellant of

attempted murder and conspiracy to commit murder.

      On May 18, 2017, Appellant was sentenced to the aggregate term set

forth supra.   He filed a timely post-sentence motion, which was denied.

Appellant then filed a timely, counseled notice of appeal, and his attorney

complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. Therein, counsel raised only a

single challenge to the weight of the evidence to support Appellant’s conviction

of aggravated assault. See Rule 1925(b) Statement, 8/15/17, at 1 (single

page) (“The aggravated assault conviction was against the weight of the

evidence.”). The trial court thereafter filed its Rule 1925(a) opinion, deeming

Appellant’s vague weight-of-the-evidence challenge waived and, alternatively,

without merit. See Trial Court Opinion (TCO), 2/2/18, at 3-10.

      While Appellant’s appeal was pending, he filed with this Court a petition

to proceed pro se, and his attorney also filed a petition to withdraw.

Consequently, on July 17, 2018, this Court issued a per curiam order vacating

the briefing schedule, and remanding Appellant’s case for the trial court to

conduct a hearing to ascertain if Appellant’s waiver of counsel was knowing,

intelligent, and voluntary pursuant to Commonwealth v. Grazier, 713 A.2d

81 (Pa. 1998).     Although we directed the court to make its ruling on

Appellant’s request to proceed pro se within 60 days of the filing of our order,

the court did not grant Appellant’s petition to proceed pro se until nearly one

year later, on July 11, 2019.

                                     -2-
J-S56004-20



      Then, on October 4, 2019, we again issued a per curiam order vacating

the briefing schedule and remanding Appellant’s case to the trial court,

directing Appellant’s former counsel and/or the trial court to provide Appellant

with transcripts and any other documents that were pertinent to his appeal.

In July of 2020, Appellant’s former counsel filed a response to our order,

stating that he had provided all pertinent documents to Appellant, and

explaining that his delay in doing so was due to the COVID-19 pandemic.

      Appellant thereafter filed his pro se brief, raising the following four

issues for our review, which we reproduce verbatim:

      1. Weather the lower court error in decision to ignore the
      petitioner claim that his criminal complaint had not been signed
      and therefore bar Jurisdiction of the court to move forward with
      the action against him?

      2. Wheather not establishing Jursidiction was a fatel erra?

      3. Wheather trial court erred in not establishing that the petitioner
      was not acting in self defense and defense of others as no
      evidence was ever produced to counter petitioners claim?

      4. Wheather petitioners acquital of Att. Murder should have bared
      prosecution of agg. Asult due to established laws of double
      jeopardy?

Appellant’s Brief at 3.

      In Appellant’s first two issues, which he addresses together in the

Argument portion of his brief, he claims that the court lacked subject matter

jurisdiction over his case because the criminal complaint was not “signed and

sealed by the issuing authority….” Id. at 6. Initially, we note that this claim




                                      -3-
J-S56004-20



was not raised in Appellant’s counseled Rule 1925(b) statement.1 However,

issues implicating the subject matter jurisdiction of the court cannot be

waived. Commonwealth v. Succi, 173 A.3d 269, 283 n.6 (Pa. Super. 2017)

(“[J]urisdiction ...   is   not   waivable     and   may   be raised at   any   time,

and sua sponte.”) (citing, inter alia, Commonwealth v. Little, 314 A.2d 270,

272      (Pa.      1974)       (“An      objection    to     lack    of     subject-

matter jurisdiction can never be waived; it may be raised at any stage in the

proceedings by the parties or by a court on its own motion.”)).

       Although we may consider the merits of Appellant’s jurisdictional

challenge, it is clear that his argument is meritless on its face. The certified

record contains the criminal complaint, which is signed by the District

Attorney’s representative and the magistrate.              See Criminal Complaint,

8/12/14, at 1-2. Moreover, we agree with the Commonwealth that, even if

the complaint had not been signed, that fact would not divest the court of

subject matter jurisdiction over Appellant’s case.             The Commonwealth

explains:

       The only two requirements for subject matter jurisdiction are: “the
       competency of the court to hear the case, and the provision of
       formal notice to the defendant of the crimes charged in
       compliance with the [state and federal constitutions].”
       Commonwealth v. Jones, 929 A.2d 205, 210 (Pa. 2007). “[N]o
____________________________________________


1
  We recognize that Appellant filed a pro se Rule 1925(b) statement on July
19, 2019, which was nearly two years after the court directed him to file a
concise statement and his former counsel did so. Nothing in the record
indicates that Appellant sought, or was granted, leave to file a supplemental
concise statement, and the court did not file a supplemental opinion
addressing the claims set forth in his pro se Rule 1925(b) statement.

                                           -4-
J-S56004-20


      court has ever held that subject matter jurisdiction requires the
      Commonwealth to file a criminal information.” Commonwealth
      v. Hatchin, 709 A.2d 405, 408 (Pa. Super. 1998).

      The two requirements for subject-matter jurisdiction were met
      here. The Court of Common Pleas had competency to adjudicate
      defendant of a state crime. See Jones, 929 A.2d at 210-[]11
      (agreeing that “the courts of common pleas have statewide
      jurisdiction in all cases arising under the Crimes Code”). The
      criminal complaint informed defendant of the charges against him,
      the date of the incident, the location of the incident, the name of
      the victim, and a brief summary of the offense.               [See
      Commonwealth’s Brief at] Exhibit [(copy of the criminal
      complaint)]. Thus, the requirements of subject matter jurisdiction
      were met.3
         3
           [Appellant] also forwarded a theory to the preliminary
         hearing court, not specifically addressed in his brief, that the
         court lacked subject matter jurisdiction because the
         provisions of the crimes code allegedly do not have enacting
         clauses. This Court has debunked this popular “jailhouse
         lawyer” theory. See Commonwealth v. Stultz, 114 A.3d
         865, 879 (Pa. Super. 2015) ([stating] the criminal statutes
         have enacting clauses, notwithstanding the decision of
         private publishing companies, such as West Publishing
         Company, to omit them from their editions of statute
         books).

Commonwealth’s Brief at 9. Appellant’s first two issues are meritless.

      Next, Appellant claims that his constitutional protection against double

jeopardy was violated by the court’s acquitting him of attempted murder, but

convicting him of aggravated assault. Citing Commonwealth v. Anderson,

650 A.2d 20 (Pa. 1994), Appellant argues that because aggravated assault is

a lesser-included offense of attempted murder, the court’s acquitting him of

the murder charge meant that, pursuant to double jeopardy principles, it had

to acquit him of the aggravated assault offense, as well.




                                      -5-
J-S56004-20



      Appellant does not point to where he raised this claim before the trial

court after it rendered its verdict, at his sentencing hearing, or in a post-

sentence motion.    He also failed to raise it in his counseled Rule 1925(b)

statement, despite that the order directing him to file that statement informed

him that any claim not raised would be deemed waived. See Order, 7/24/17,

at 1 (single page).    Generally, claims not raised before the trial court or

preserved in a Rule 1925(b) statement are waived for our review.            See

Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and cannot

be raised for the first time on appeal.”); Pa.R.A.P. 1925(b)(4)(vii) (“Issues not

included in the Statement and/or not raised in accordance with the provisions

of this paragraph (b)(4) are waived.”).     However, our Supreme Court has

made clear that “merger/double jeopardy cases concern legality of sentencing,

even when the sentence at issue falls within prescribed minimum and

maximum sentences.” Commonwealth v. Foster, 17 A.3d 332, 342 (Pa.

2011).

      Here, Appellant presents an atypical double-jeopardy claim, arguing not

that he was punished twice for the same offense but, rather, that his acquittal

for one crime required his acquittal for another. We need not discern if this

constitutes a non-waivable, legality-of-sentencing claim because, even if it

does, Appellant’s double-jeopardy argument is clearly meritless.         As the

Commonwealth aptly observes,

      “[t]he prohibition against double jeopardy was designed to protect
      individuals from being tried or punished more than once for the
      same allegation or offense.” Commonwealth v. Miller, 198 A.3d

                                      -6-
J-S56004-20


      1187, 1191 (Pa. Super. 2018). “The Fifth Amendment of the
      United States Constitution provides, in relevant part, that no
      person shall ‘be subject for the same offence to be twice put in
      jeopardy of life or limb[.]’”[] Id. (quoting U.S. Const. amend. V).
      “Likewise, Article I, § 10 of the Pennsylvania Constitution provides
      that ‘[n]o person shall, for the same offense, be twice put in
      jeopardy of life or limb.’” Id. (quoting Pa. Const. art. I, § 10). It
      is undisputed that [Appellant] was tried only once for the crimes
      in this case, and therefore was never placed in double jeopardy.

      [Appellant] cites case law that deals with the issue of whether a
      person may be sentenced for both attempted murder and
      aggravated assault. For instance, … Anderson … addressed “the
      question of whether the crimes of attempted murder and
      aggravated     assault   merge    for   sentencing     purposes.”
      [Anderson, 650 A.2d] at 21 (emphasis added). However, the
      issue of merger for sentencing purposes did not arise here.
      [Appellant] was acquitted of attempted murder and therefore
      never sentenced for it. Thus, there was no sentence to “merge”
      with th[e sentence] for aggravated assault. [Appellant’s] claim is
      without merit.

Commonwealth’s Brief at 10-11 (emphasis in original). We agree.

      Finally, Appellant argues that the evidence was insufficient to convict

him because the Commonwealth failed to disprove his claim that he shot the

victim in self-defense. Preliminarily, this issue was not set forth in Appellant’s

counseled Rule 1925(b) statement and, therefore, it is waived. See Pa.R.A.P.

1925(b)(4)(vii).

      Nevertheless, even if preserved, we would deem Appellant’s claim to be

meritless. The Commonwealth presented adequate evidence to demonstrate

that Appellant was the aggressor in the incident. This Court has explained:

      If the defendant properly raises “self-defense under [18 Pa.C.S.
      §] 505 of the Pennsylvania Crimes Code, the burden is on the
      Commonwealth to prove beyond a reasonable doubt that the
      defendant’s    act    was     not     justifiable  self-defense.”



                                      -7-
J-S56004-20


       Commonwealth v. McClendon, 874 A.2d 1223, 1229–30 (Pa.
       Super. 2005).

          The Commonwealth sustains this burden if it establishes at
          least one of the following: 1) the accused did not reasonably
          believe that he was in danger of death or serious bodily
          injury; or 2) the accused provoked or continued the use of
          force; or 3) the accused had a duty to retreat and the retreat
          was possible with complete safety.

       Commonwealth v. Hammond, 953 A.2d 544, 559 (Pa. Super.
       2008), appeal denied, … 964 A.2d 894 ([Pa.] 2009) (quoting
       McClendon, supra at 1230). The Commonwealth must establish
       only one of these three elements beyond a reasonable doubt to
       insulate its case from a self-defense challenge to the evidence.
       Commonwealth v. Burns, 765 A.2d 1144, 1149 (Pa. Super.
       2000), appeal denied, … 782 A.2d 542 ([Pa.] 2001).

Commonwealth v. Smith, 97 A.3d 782, 787 (Pa. Super. 2014).

       Here, the Commonwealth explains how the evidence disproved

Appellant’s self-defense theory, as follows:

       The evidence here proved that [Appellant] was the aggressor in
       his attack on the victim. The victim gave a signed statement to
       police in which he explained that [Appellant] initiated the attack
       by pulling out a gun and shooting him from behind, hitting him in
       the elbow.[2] N.T.[,] 3/3/17, [at] 44-46. This was corroborated
       by the bullet hole surrounded by powder burns in the back of the
       car seat, which proved that the gun had been pressed against the
       seat when fired. Id. at 105-[]07. When the victim fled from the
       car, [Appellant] continued firing at him, hitting him twice more.
       Id. at 46, 49. Although the victim had a gun, it was never fired.
       Id. at 141, 178. Surveillance footage showed [Appellant] calmly
       leaving the area after the incident. Id. at 125-[]27. Although
       [Appellant], who had convictions of crimen falsi [crimes], testified
       that the victim pulled the gun first, the trial court disbelieved this
       testimony. Id. at 167-[]68, 177, 193-[]94[; TCO] at 10.



____________________________________________


2
  The victim was sitting in the front passenger seat of a vehicle, with Appellant
in the back seat behind him, when the shooting began. See TCO at 4.

                                           -8-
J-S56004-20



Commonwealth’s Brief at 13. We agree with the Commonwealth that, “when

the evidence is viewed in the light most favorable [to it, as the verdict winner,]

it establishes that [Appellant] provoked the fight, used unnecessary force, and

failed to allow the victim to retreat.    Thus, the evidence was sufficient to

disprove self-defense.” Id. (citing, inter alia, Commonwealth v. Mouzon,

53 A.3d 738, 751 (Pa. 2012) (finding the appellant’s provoking the encounter

defeated his self-defense claim); Commonwealth v. Miller, 172 A.3d 632,

640 (Pa. Super. 2017) (concluding that the evidence disproved self-defense

where it showed that Miller had initiated the conflict unprovoked and acted

unreasonably).    Thus, even had Appellant’s former counsel preserved this

issue in his Rule 1925(b) statement, we would conclude that the evidence

sufficiently disproved Appellant’s self-defense claim.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/19/21




                                      -9-